Judgment of the Supreme Court, Kings County, dated March 20, 1969, affirmed, without costs, on the opinion of the learned Justice at Criminal Term. We agree that the acts of the 16-year-old junior high school student in assaulting a teacher do not constitute mere school delinquency which falls within the exclusive jurisdiction of the Family Court pursuant to sections 3214 and 3232 of the Education Law. Jurisdiction for the disposition of the assault in the third degree charge lies properly in the Criminal Court of the City of New York. Christ, Acting P. J., Rabin, Benjamin, Munder and Kleinfeld, JJ., concur.